985 F.2d 1075
300 U.S.App.D.C. 16, 24 Envtl. L. Rep. 20,159
CHEMICAL WASTE MANAGEMENT, INC., Petitioner,v.U.S. ENVIRONMENTAL PROTECTION AGENCY, Respondent,and Consolidated Cases.
No. 90-1230.
United States Court of Appeals,District of Columbia Circuit.
Jan. 11, 1993.

Before:  EDWARDS, BUCKLEY and HENDERSON, Circuit Judges.
Prior report:  D.C.Cir., 976 F.2d 2.
ORDER
PER CURIAM.


1
Upon consideration of respondent's petition for rehearing, the motion of the Cement Kiln Recycling Coalition for leave to file opposition as amicus curiae, petitioners' motion for clarification, the responses thereto and of the reply, it is


2
Ordered, by the Court, that the motion for leave to file as amicus curiae is denied.   It is


3
Further Ordered, by the Court, that the petition for rehearing is denied.   The RCRA treatment standards were vacated only insofar as expressly indicated in the September 25, 1992 panel opinion.   It is


4
Further Ordered, by the Court, that the motion for clarification is denied.